Citation Nr: 9918064	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for schizophrenia, and 
disorders of the cervical, thoracic and lumbar spine, lungs, 
arms, elbows, left wrist, hands, fingers, hips, knees, 
thighs, legs, ankles, heels, feet, toes and kidneys, a 
disorder claimed as "hyperuricism," hypothyroidism and 
hyperthyroidism to include service connection for a kidney 
disorder, a disorder claimed as "hyperuricism," 
hypothyroidism and hyperthyroidism as due to chemical 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service for a period of 
approximately six months, from September 1974 to March 1975.

This appeal arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's 
application for service connection for the claimed conditions 
as not well grounded.

The Board notes that in the original rating decision of 
October 1996, the RO denied service connection for the 
disorders as set forth on the title page of this decision.  
In the December 1996 notice of disagreement, the veteran 
claimed that "Hypouricism - Liver Disorder" was associated 
with toxic chemical/herbicide poisoning and he appeared to be 
making the same claim with respect to hypothyroidism and a 
liver/kidney disorder.  Although in the January 1997 
statement of the case, the RO did not provide the veteran 
with the laws and regulations governing exposure to Agent 
Orange or other herbicide, the RO concluded therein that not 
only was there no evidence of record of any of the claimed 
disorders, there was no possibility based on the veteran's 
service that he was exposed to toxic chemicals or herbicides.  
In a January 1997 statement, the veteran claimed that 
"hyperurisim," hyperthyroidism and liver damage were 
secondary to toxic chemical poisoning.  In an October 1998 
rating decision, the RO denied service connection for a liver 
disorder, "hyperuricism" and hyperthyroidism as due to 
exposure to herbicides.  The rating decision included the 
applicable laws and regulations governing Agent Orange claims 
albeit without the actual citation and the veteran was 
provided a copy of the rating decision.  Since a new 
etiological theory does not constitute a new claim and since 
the veteran has essentially been provided with the substance 
of the applicable legal criteria governing such cases, the 
Board finds that no useful purpose would be served by 
remanding this portion of the veteran's appeal for issuance 
of a supplemental statement of the case with the legal 
criteria for establishing a claim based on exposure to 
herbicides.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


FINDING OF FACT

There is no current diagnosis of schizophrenia, disorders of 
the cervical, thoracic and lumbar spine, lungs, arms, elbows, 
left wrist, hands, fingers, hips, knees, thighs, legs, 
ankles, heels, feet, toes and kidneys, a disorder claimed as 
"hyperuricism," hypothyroidism and/or hyperthyroidism, nor 
is there competent medical evidence of record that 
establishes a causal nexus between any of these disorders and 
the veteran's military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for schizophrenia, 
disorders of the cervical, thoracic and lumbar spine, lungs, 
arms, elbows, left wrist, hands, fingers, hips, knees, 
thighs, legs, ankles, heels, feet, toes and kidneys, a 
disorder claimed as "hyperuricism," hypothyroidism and 
hyperthyroidism.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
schizophrenia, disorders of the cervical, thoracic and lumbar 
spine, lungs, arms, elbows, left wrist, hands, fingers, hips, 
knees, thighs, legs, ankles, heels, feet, toes and kidneys, a 
disorder claimed as "hyperuricism," hypothyroidism and 
hyperthyroidism.  VA may pay compensation for "disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service."  38 U.S.C.A. § 1110 (West 
1991).  In making a claim for service connection, however, 
the veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

The veteran's service medical records indicate that his 
physical condition was evaluated as normal in all respects 
when he entered active duty, and at the time of his 
separation physical examination in March 1975.  A right 
ganglion cyst was noted on the report of medical history.  
While on active duty, the veteran had a underwent injections 
for a ganglion cyst of the right wrist.  Also, in October 
1974, the veteran was treated for a sprained right ankle, 
which apparently resolved satisfactorily.  No other medical 
conditions were noted or treated during service.

In May 1976, the veteran had a medical examination at the 
Jefferson Barracks VA Medical Center (VAMC) in St. Louis.  
The examiner noted a right wrist condition considered related 
to the in-service ganglion cyst.  Otherwise, no defects were 
noted at that time, other than a one-inch scar over the right 
shoulder, reportedly from a .22 caliber bullet of unknown 
origin, which was assessed as nonservice-connected.  The 
examiner specifically noted that there were no abnormalities 
associated with the veteran's left hand, left wrist, elbows, 
shoulders, all areas of the spine, hips, knees, ankles, and 
feet.  In July 1976, the RO granted service connection for 
the right wrist condition.  VA outpatient treatment records 
from September 1976 show ongoing treatment for the right 
wrist condition.  A subsequent VA outpatient treatment report 
indicates that the veteran injured both wrists and his right 
shoulder after falling off a bicycle in May 1977.  The wrist 
injuries were later assessed as non-displaced compression 
fractures.  In February 1977, the veteran was seen for a 
contusion of the left ankle.  There is no other medical 
evidence of record.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

Further, the veteran has claimed that he was exposed to toxic 
chemicals and/or herbicides in service, and has claimed 
variously that hyperthyroidism, hypothyroidism, a disorder 
claimed as "hyperuricism" and a kidney disorder are a 
direct result of this exposure.  Under the provisions of 38 
C.F.R. § 3.309(e) (1998), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.

Further, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999 (hereinafter, the "Court") issued a 
precedential decision which clarified that the presumption of 
inservice herbicide exposure applies only in cases where a 
veteran both served in the Republic of Vietnam during the 
designated time period and subsequently developed one of the 
diseases listed in 38 C.F.R. § 3.309(e), as described above.  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  A review of 
the diseases which may be presumptively service connected 
under 38 C.F.R. § 3.309(e) reveals that the disorders claimed 
in this case as due to exposure to toxic chemical or 
herbicides are not included among the listed disorders.  
Therefore, the veteran is unable to take advantage of the 
presumptive provisions of this regulation, and therefore, 
must provide evidence that he: (1) was exposed to Agent 
Orange in service; and (2) that the claimed disorders are 
related to such exposure.  The Board notes that neither of 
these requirements has been met.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran either currently has been diagnosed with 
schizophrenia, disorders of the cervical, thoracic and lumbar 
spine, lungs, arms, elbows, hands, fingers, hips, knees, 
thighs, legs, ankles, heels, feet, toes and kidneys, a 
disorder claimed as "hyperuricism," hypothyroidism and 
hyperthyroidism, or that any of those claimed conditions, 
including a left wrist condition previously diagnosed as a 
non-displaced compression fracture, are related to or 
otherwise had their origin during the veteran's period of 
active military service.  Although the veteran asserts that 
he does suffer from all the above conditions, and that they 
are all related to his military service including purported 
exposure to toxic chemicals, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the nature, origin or 
development of any of the claimed conditions.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence 
of competent supporting medical evidence, the veteran's claim 
of entitlement to service connection for the above-listed 
conditions is not well grounded and must be denied.

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection.  Accordingly, there is no further duty on 
the part of VA to inform him of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for schizophrenia, disorders of the cervical, 
thoracic and lumbar spine, lungs, arms, elbows, left wrist, 
hands, fingers, hips, knees, thighs, legs, ankles, heels, 
feet, toes and kidneys, a disorder claimed as 
"hyperuricism," hypothyroidism and hyperthyroidism is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

